Citation Nr: 0008846	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for multiple 
scars of the face and neck.  

3.  Entitlement to service connection for a dental condition, 
to include for purposes of Class II outpatient dental 
treatment.  

4.  Entitlement to a total compensation rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1951 to February 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 and an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska. 

In November 1998, the Board remanded this case for further 
development.  This case is now once again before the Board.  

In July 1999, the RO denied service connection for 
spondylolysis and disc disease of the lumbosacral spine.  
That decision has not been appealed.

Entitlement to service connection for a dental condition for 
purposes of VA outpatient treatment is addressed in the 
remand.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of some muscle spasm and limitation of motion of 
the low back but it is not manifested by more than moderate 
limitation of motion of the lumbar spine, a positive 
Goldthwait's sign, marked limitation of forward bending, loss 
of lateral motion, or abnormal mobility on forced motion.

2.  The veteran's service-connected multiple scars of the 
face and neck are no more than slightly disfiguring.

3.  Service connection has been established for the following 
disabilities:  lumbosacral strain, evaluated as 20 percent 
disabling, post-traumatic stress disorder, evaluated as 10 
percent disabling, and multiple scars of the face and neck, 
evaluated as noncompensable.  

4.  The veteran has an eighth grade education and employment 
experience managing a cattle and horse ranch; he has also 
recently worked part-time answering the telephone in a feed 
store; he retired in 1991 from  his self-employed job as a 
rancher. 

5.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for a compensable evaluation for multiple 
scars of the face and neck have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (1999).

3.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back

Service connection was established for a lumbosacral strain 
in an August 1953 rating decision.  A 10 percent evaluation 
was assigned to the veteran's disability at that time, 
effective February 1953.  In September 1958, the veteran's 
disability evaluation was reduced to a noncompensable rating, 
effective November of that year, based upon medical evidence 
that revealed no localized pain and that described the 
veteran as in no acute distress.  The veteran's disability 
evaluation has remained unchanged since that time, until 
recently increased to 20 percent in November 1996.  

Lumbosacral strain currently is evaluated as 20 percent 
disabling under diagnostic code 5295 (lumbosacral strain) and 
5292 (limitation of lumbar motion).  Lumbosacral strain 
warrants a 20 percent evaluation if the disability is 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation is warranted if the 
disability is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if moderate and a 40 percent evaluation if 
severe.  The Board observes that the VA's regulations, under 
38 C.F.R. § 4.40 and 4.45, recognize that functional loss of 
a joint may be result from pain on motion or use, when 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-7 (1995). 

During a VA examination in August 1996 the veteran 
demonstrated some pain with palpation of the lumbar spine.  
The examiner described the veteran's back as straight without 
scoliosis or kyphosis.  There was limited range of motion in 
the low back, and the assessment included lumbosacral 
degenerative joint disease, characterized as "on a traumatic 
basis."  During a contemporaneous examination of the spine, 
the veteran complained of severe back pain that he indicated 
interfered with his ability to work.  He also complained of 
radiating pain that would wake him up at night.  The examiner 
described the veteran's posture as normal and indicated that 
he was able to walk without any limp.  The examiner described 
a fixed deformity of the back, indicating that lumbar 
curvature had been lost.  He described musculature of the 
back, however, as intact and strong.  The examiner reported 
range of motion as follows:  90 degrees forward flexion, 10 
degrees backward extension, 25 degrees left and right lateral 
extension, and 10 to 15 degrees rotation to the right and the 
left.  The examiner was unable to observe objective evidence 
of pain on motion.  The diagnosis was chronic back pain 
without neurological deficit.  X-ray examination revealed an 
impression of degenerative joint disease at L2-3 and 
spondylolysis and spondylolisthesis at L5-S1.  

During a more recent VA examination of the spine in April 
1997, the veteran complained of low back pain associated with 
certain activities, including standing on concrete, twisting 
at the waist, riding a horse, and holding his grandchildren 
in his arms.  The examiner described the veteran's lower back 
as rigid upon ambulation.  The examiner indicated that there 
was no fixed deformity, although there was moderate muscle 
spasm in the paravertebral region bilaterally in the lower 
lumbar spine.  Range of motion of the veteran's spine appears 
to have been as follows:  75 degrees forward flexion, 20 
degrees backward flexion, 30 degrees left and right lateral 
flexion, and 20 degrees rotation to the left and right.   The 
examiner also indicated that there was no objective evidence 
of pain during examination.  

During a VA examination in December 1998, the veteran 
complained of constant low back pain, increased by activities 
such as standing, twisting or bending.  The veteran indicated 
that he no longer wore a back brace and that he did not use a 
cane.  He indicated that he worked part time answering the 
telephone at a store, but that this was limited to a few 
hours a week.  The veteran was able to ambulate short 
distances on his heels and toes, and although there was 
flattening of the lumbar spine, on palpation of the 
paraspinal region, the veteran did not complain of pain.  The 
examiner observed that there was some evidence of 
fatigability in that the veteran experienced difficulty 
standing on the left leg, an act which resulted in weakened 
movement, fatigability and pain.  

In March 1999, the veteran again complained of back pain, 
particularly when lifting things.  He also indicated that 
there were times when he was able to do his work, such as 
feeding his horses and carrying oats without pain.  Strength 
in the lower extremities was 5/5 bilaterally.  The veteran 
has mild decrease of lumbar curvature.  On palpation of the 
lumbar area, he did not complain of pain, to include over the 
sacroiliac or trochanteric regions bilaterally.  There was 
forward flexion to 90 degrees and extension to 18 degrees.  

The evidence associated with the claims file, as such, does 
not warrant a higher evaluation for the veteran's disability.  
Even considering the veteran's complaints of pain, limitation 
of motion of the spine is at most moderate and does not 
approach a level that may be characterized as severe.  In 
addition, although there is some evidence of muscle spasm and 
loss of spinal curvature, examination has not revealed such 
symptoms as positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion, 
or abnormal mobility on forced motion. 

The veteran has asserted in his appeal that his disability 
should be evaluated under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  Examination, however, has not 
revealed intervertebral disc syndrome or neurological 
involvement associated with the veteran's service connected 
lumbosacral strain.  Further, an examiner specifically 
concluded in February 1999 that no low back disability other 
than lumbosacral strain is related to any incident of 
service, and the RO has denied service connection for 
spondylolysis and disk disease.  An evaluation under 
diagnostic code 5293, therefore, is not warranted.  
II.  Scars

The Board observes, as an initial matter, that in its 
November 1998 remand, it concluded that the veteran had not 
timely perfected an appeal with respect to his claim for a 
compensable evaluation of multiple scars of the face and 
neck.  Service connection has been in effect for that 
disability since February 1953, and that disability has 
throughout that period of time been evaluated as 
noncompensable.  In November 1996, the RO had issued a rating 
decision confirming the noncompensable evaluation, in 
December 1996 the veteran filed a notice of disagreement 
challenging that decision, and in March 1997 the RO issued as 
statement of the case addressing the denial of claimed 
benefits.

Although the Board in the November 1998 remand directed the 
RO to provide the veteran with a supplemental statement of 
the case addressing the untimeliness of the veteran's appeal 
to the Board, instead, the RO, in a July 1999 supplemental 
statement of the case, again addressed the underlying issue 
of entitlement to an increased evaluation on its merits.  
Review of the claims file reveals that, although the veteran 
did not raise the issue of entitlement to a compensable 
evaluation for multiple scars of the face in neck in a VA 
Form 9 submitted in March 1997, the veteran did raise that 
issue in a similar document subsequently submitted in June 
1997.  Therefore, notwithstanding anything intimated in its 
earlier remand, the Board concludes, on further reflection, 
that the issue of entitlement to an increased evaluation of 
multiple scars of the face and neck was timely appealed and 
is properly before the Board.  Further, inasmuch as the RO in 
July 1999 provided the veteran with a supplemental statement 
of the case addressing the merits of the veteran's claim, the 
veteran has not been procedurally prejudiced by the earlier 
remand.  

Multiple scars of the face and neck are evaluated as 
noncompensable under diagnostic code 7800, which warrant a 
noncompensable evaluation if they result in slight 
disfigurement and a 10 percent evaluation if they result in 
moderate disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Superficial scars also warrant a 10 percent evaluation 
if they are poorly nourished with repeated ulceration or if 
they are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  In addition, 
scars may be evaluated based upon the resulting limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Evidence associated with the claims file does not reveal the 
presence of scars that are more than slightly disfiguring.  A 
VA examination in April 1997 revealed no obvious scars.  A VA 
examination in March 1999 revealed a scar 2.5 cm in length, 
characterized as superficial, above the left eyebrow slanting 
from the lateral side.  The scar was nonadherent and 
reportedly was very faint.  In was not tender and was of 
normal texture, as was the surrounding tissue.  There was no 
ulceration or breakdown of the skin, no elevation or 
depression of the scar, no underlying tissue loss, and no 
inflammation, edema or keloid formation.  The color of the 
scar was the same as the surrounding tissue.  According to 
the examiner, there was no significant disfigurement, 
although the scar was visible on careful examination, and the 
scar resulted in no limitation of function.  

A photograph of the affected area was included with the 
claims file.  The Board has reviewed that photograph, which 
reveals a faint scar that is no more than slightly 
disfiguring.  Evidence associated with the claims file thus 
establishes that the veteran's scar is no more than slightly 
disfiguring.  Furthermore the scar in question is not poorly 
nourished with repeated ulceration, is not tender and painful 
on objective demonstration, and does not result in limitation 
of function.  The veteran's disability, therefore, does not 
warrant a compensable evaluation.  

III.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection has been established for the following 
disabilities:  lumbosacral strain, evaluated as 20 percent 
disabling, post-traumatic stress disorder, evaluated as 10 
percent disabling, multiple scars of the face and neck, 
evaluated as noncompensable, tinnitus, evaluated as 
noncompensable, and bilateral hearing loss, evaluated as 
noncompensable.  It is clear that the requirements of 
38 C.F.R. § 4.16(a) have not been met.  

Moreover, based on a review of the evidence, the Board is 
unable to find any basis for a finding of unemployability 
under 38 C.F.R. § 4.16(b).  Quite simply, the evidence 
associated with the claims file reveals that the veteran's 
service-connected disabilities do not preclude substantially 
gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

The veteran reportedly has experience in construction, 
operating heavy machinery, and farm work.  During a VA 
examination in December 1998, the veteran indicated that 
although most of his work was in ranching, he was working 
part-time at a feed store answering the telephone and that he 
continued to maintain a horse ranch , although he had sold 
most of his land.  During a March 1999 VA general medical 
examination, the veteran described himself as a self-employed 
rancher, and, during an April 1999 VA psychiatric 
examination, the veteran indicated that he was still working 
part-time and that he raised quarter horses as a business.  

During that examination, the veteran indicated that he went 
to horse sales and shows, although he also indicated that he 
was unable to "go anywhere" because his wife was still not 
fully recovered from an operation of her shoulder.  The 
examiner characterized the veteran's post-traumatic stress 
disorder as mild, assigning to it a Global Assessment and 
Functioning (GAF) evaluation of 80.  

The veteran also underwent an audiological evaluation in 
March 1999 which revealed average pure tone thresholds of 55 
in the left ear and of 56 in the right ear, as well as speech 
recognition scores of 90 in both ears.  It is apparent that 
the veteran's post-traumatic stress disorder, which results 
in no more than mild symptoms, and that his hearing loss 
remain properly evaluated, as do the veteran's remaining 
disabilities.  See 38 C.F.R. §§  4.85, Diagnostic Code 6100, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998) ; see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); 64 Fed. Reg. 25206 (1999).  

An examiner indicated that it was reasonable to assume that 
at least a part of the veteran's tinnitus "may be a result 
of the noise exposure he received while serving in the 
military."  Even assuming that this comment is sufficient to 
warrant a 10 percent evaluation for tinnitus, see 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999); 38 C.F.R. § 4.87a, 
Diagnostic Code (1998), an evaluation higher than 10 percent 
is not available, and a 10 percent rating for tinnitus would 
not alter the conclusion that the requirements of 38 C.F.R. 
§ 4.16(a) have not been met and would not significantly alter 
the veteran's disability picture.  

The veteran's disabilities, either individually or taken 
together as a whole, do not appear to significantly interfere 
with the veteran's ability to function and certainly do not 
do so to a degree not already compensated by the veteran's 
schedular evaluation.  The veteran complains of back pain on 
occasion and yet remains able to continue to carry out the 
operations associated with running a horse farm.  Moreover, 
what ever limitations the veteran may encounter in performing 
intense physical labor, the veteran's disabilities do not 
preclude more sedentary work, such as his recent part time 
job that apparently involved answering telephones.  
 
The Board finds that the clear preponderance of the evidence 
weighs against entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  Consideration of the evidence in view of the 
provisions of 38 U.S.C.A. § 5107(b) does not otherwise 
provide a basis for a favorable determination.


ORDER

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.  

Entitlement to a compensable evaluation for multiple scars of 
the face and neck is denied.  

Entitlement to a total compensation rating based upon 
individual unemployability is denied.


REMAND

In its November 1998 remand, the Board observed that although 
the RO determined that service connection for a dental 
condition was not warranted under 38 C.F.R. §§ 3.381 and 
4.149, the RO had not adjudicated the veteran's claim that he 
was entitled to service connection under 38 C.F.R. § 17.161 
for treatment purposes.  The Board also observed that in 
August 1953, service connection was accorded for teeth 
numbers 2, 6, 7, 10 & 32 for treatment purposes, but it is 
apparent that the veteran was not afforded treatment for 
those teeth.  In its remand, the Board directed the RO to 
consider service connection for a dental condition for the 
purpose of outpatient treatment considering the provisions of 
38 C.F.R. § 17.161.

In a February 1999 decision, the RO adjudicated the issue of 
entitlement to service connection for treatment purposes for 
a dental condition resulting from service trauma (category 
Class II treatment).  See 38 C.F.R. § 17.161 (c) (a) (1999).  
The claims file, however, does not reveal that the RO, 
thereafter, provided the veteran with a supplemental 
statement of the case addressing this issue.  See 38 C.F.R. 
§ 19.31.  

In addition, the RO did not address entitlement to service 
connection for the purpose of outpatient treatment under the 
provisions of 38 C.F.R. § 17.161 (b) (2) (i).  In this 
regard, as noted in the Board's earlier remand, the record 
indicates that, in August 1953, less than a year after the 
veteran's separation from service, the veteran underwent a 
dental examination after service connection had been granted 
for teeth numbers 2, 6 7, 10, and 32.  The RO must determine 
if the veteran is entitled to treatment indicated as 
reasonably necessary for the one-time correction of his 
service-connected noncompensable dental condition, within the 
meaning of 38 C.F.R. § 17.161 (b) (2) (i).    

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should address whether the 
veteran was afforded dental treatment 
pursuant to the grant of service 
connection for teeth numbers 2, 6, 7, 10, 
and 32, in August 1953 and, if not, 
whether the veteran is not currently 
entitled to dental treatment based upon 
his honorable active service of more than 
180 days prior to October 1981, the grant 
of noncompensable service connection for 
the above teeth, his claimed application 
for treatment made within a year of 
service, and the completion of a VA 
dental examination within 14 months of 
service.  38 C.F.R. § 17.161 (b) (2) (i).     

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, which addresses all of the relevant 
provisions of 38 C.F.R. § 17.161, to 
include Class II (b) (2) (i) and (c) 
Class II (a) (dental trauma), and be 
afforded the appropriate time period to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

   Although the examination report documents 20 degrees forward flexion and 75 degrees backward 
extension, given the findings reported during a previous examination, the unlikelihood that the veteran is 
capable of extending backwards 75 degrees, and the lack of evidence of any significant deterioration or 
change in status since the prior examination, it would appear that the two measurements in question were 
mistakenly transposed in the preparation of the 1997 examination report.

- 12 -


